EXHIBIT FORM OF SUBORDINATED INDENTURE COLUMBIA LABORATORIES, INC., ISSUER and [], TRUSTEE INDENTURE Dated as of [], 200[_] Subordinated Debt Securities CROSS-REFERENCE TABLE(1) Sectionof Trust Indenture Act of 1939, as amended Sectionof Indenture 310(a) 7.09 310(b) 7.08 7.10 310(c) Inapplicable 311(a) 7.13 311(b) 7.13 311(c) Inapplicable 312(a) 5.04 5.02(a) 312(b) 5.02(c) 312(c) 5.02(c) 313(a) 5.04(a) 313(b) 5.04(b) 313(c) 5.04(a) 5.04(b) 313(d) 5.04(b) 5.04(c) 314(a) 5.03 13.05 314(b) Inapplicable 314(c) 13.05 314(d) Inapplicable 314(e) 13.05 314(f) Inapplicable 315(a) 7.01(b) 7.02 315(b) 5.04(d) 315(c) 7.01 315(d) 7.01 7.02 315(e) 6.07 316(a) 6.06 8.04 316(b) 6.04 316(c) 8.01 317(a) 6.02 317(b) 4.03 318(a) 13.06 (1)This Cross-Reference Table does not constitute part of the Indenture and shall not have any bearing on the interpretation of any of its terms or provisions. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.01 Definitions of Terms 1 ARTICLE II ISSUE, DESCRIPTION, TERMS, EXECUTION, REGISTRATION ANDEXCHANGE OF SECURITIES 5 SECTION 2.01 Designation and Terms of Securities 5 SECTION 2.02 Form of Securities and Trustee's Certificate 7 SECTION 2.03 Denominations; Provisions for Payment 7 SECTION 2.04 Execution and Authentications 9 SECTION 2.05 Registration of Transfer and Exchange 10 SECTION 2.06 Temporary Securities 11 SECTION 2.07 Mutilated, Destroyed, Lost and Stolen Securities 11 SECTION 2.08 Cancellation 12 SECTION 2.09 Benefits of Indenture 12 SECTION 2.10 Authenticating Agent 12 SECTION 2.11 Global Securities 13 ARTICLE III REDEMPTION OF SECURITIES AND SINKING FUND PROVISIONS 14 SECTION 3.01 Redemption 14 SECTION 3.02 Notice of Redemption 14 SECTION 3.03 Payment Upon Redemption 15 SECTION 3.04 Sinking Fund 15 SECTION 3.05 Satisfaction of Sinking Fund Payments with Securities 15 SECTION 3.06 Redemption of Securities for Sinking Fund 15 ARTICLE IV COVENANTS 16 SECTION 4.01 Payment of Principal, Premium and Interest 16 SECTION 4.02 Maintenance of Office or Agency 16 SECTION 4.03 Paying Agents 16 SECTION 4.04 Appointment to Fill Vacancy in Office of Trustee 17 ARTICLE V SECURITYHOLDERS LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 17 SECTION 5.01 Company to Furnish Trustee Names and Addresses of Securityholders 17 SECTION 5.02 Preservation of Information; Communications with Securityholders 18 SECTION 5.03 Reports by the Company 18 SECTION 5.04 Reports by the Trustee 18 ARTICLE VI REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 19 SECTION 6.01 Events of Default 19 SECTION 6.02 Suits for Enforcement by Trustee 21 SECTION 6.03 Application of Moneys Collected 22 SECTION 6.04 Limitation on Suits 22 SECTION 6.05 Rights and Remedies Cumulative; Delay or Omission Not Waiver 23 SECTION 6.06 Control by Securityholders 23 SECTION 6.07 Undertaking to Pay Costs 23 ARTICLE VII CONCERNING THE TRUSTEE 24 SECTION 7.01 Certain Duties and Responsibilities of Trustee 24 SECTION 7.02 Certain Rights of Trustee 26 SECTION 7.03 Trustee Not Responsible for Recitals or Issuance or Securities 27 SECTION 7.04 May Hold Securities 27 SECTION 7.05 Moneys Held in Trust 27 SECTION 7.06 Compensation and Reimbursement 27 SECTION 7.07 Reliance on Officers' Certificate 28 SECTION 7.08 Disqualification; Conflicting Interests 28 SECTION 7.09 Corporate Trustee Required; Eligibility 28 SECTION 7.10 Resignation and Removal; Appointment of Successor 29 SECTION 7.11 Acceptance of Appointment By Successor 30 SECTION 7.12 Merger, Conversion, Consolidation or Succession to Business 31 SECTION 7.13 Preferential Collection of Claims Against the Company 31 ARTICLE VIII CONCERNING THE SECURITYHOLDERS 32 SECTION 8.01 Evidence of Action by Securityholders 32 SECTION 8.02 Proof of Execution by Securityholders 32 SECTION 8.03 Who May be Deemed Owners 33 SECTION 8.04 Certain Securities Owned by Company Disregarded 33 SECTION 8.05 Actions Binding on Furture Securityholders 33 ARTICLE IX SUPPLEMENTAL INDENTURES 34 SECTION 9.01 Supplemental Indentures Without the Consent of Securityholders 34 SECTION 9.02 Supplemental Indentures With Consent of Securityholders 35 SECTION 9.03 Effect of Supplemental Indentures 35 SECTION 9.04 Securities Affected by Supplemental Indentures 35 SECTION 9.05 Execution of Supplemental Indentures 36 ARTICLE X SUCCESSOR ENTITY 36 SECTION 10.01 Company May Consolidate, Etc. 36 SECTION 10.02 Successor Entity Subsituted 37 SECTION 10.03 Evidence of Consolidation, Etc. to Trustee 37 ARTICLE XI SATISFACTION AND DISCHARGE 37 SECTION 11.01 Satisfaction and Discharge of Indenture 37 SECTION 11.02 Discharge of Obligations 38 SECTION 11.03 Deposited Moneys to be Held in Trust 38 SECTION 11.04 Payment of Moneys Held by Paying Agents 38 SECTION 11.05 Repayment to Company 38 ARTICLE XII IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 39 SECTION 12.01 No Recourse 39 ARTICLE XIII MISCELLANEOUS PROVISIONS 40 SECTION 13.01 Effect on Successors and Assigns 40 SECTION 13.02 Actions by Successor 40 SECTION 13.03 Notices 40 SECTION 13.04 Governing Law 40 SECTION 13.05 Compliance Certificates and Opinions 40 SECTION 13.06 Payments on Business Days 41 SECTION 13.07 Conflict with Trust Indenture Act 41 SECTION 13.08 Counterparts 41 SECTION 13.09 Separability 41 SECTION 13.10 Assignment 41 ARTICLE XIV SUBORDINATION OF SECURITIES 42 SECTION 14.01 Subordination Terms 42 INDENTURE, dated as of
